Citation Nr: 1731387	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-26 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sciatica.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to an increased rating for posttraumatic stress disorder.

4.  Entitlement to an increased rating for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Layton, Counsel

INTRODUCTION

The Veteran served on active duty from November 1987 to November 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran presented testimony before the undersigned in a December 2013 videoconference hearing, and a transcript of that hearing is of record.


REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though that will, regrettably, further delay an appellate decision.  

In May 2014, the Board remanded the claims to provide the Veteran VA examinations.  Concerning the claim for service connection for sciatica, the Board requested that a VA opinion be solicited addressing whether the Veteran's service-connected coccydynia had aggravated sciatica.  Concerning the claim for service connection for GERD, the Board requested that a VA opinion be solicited addressing whether the service-connected sinusitis or rhinitis had aggravated GERD.

The requested opinions were obtained in July 2014.  The examiner opined that the Veteran's sciatica was less likely than not incurred in or caused by service because there were "no in-service conditions related to his left sciatica that is diagnosed today."  No opinion was provided regarding possible aggravation of sciatica by service-connected coccydynia.

The examiner additionally opined that the Veteran's GERD was less likely than not proximately due to or the result of the Veteran's service-connected rhinitis because sinusitis did not cause burning in the throat.  Again, no opinion was provided regarding possible aggravation of GERD by service-connected sinusitis or rhinitis.

When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When there is not substantial compliance with Board remand requests, the Board errs as a matter of law when it does not ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Additional examination is needed because the July 2014 VA examiner did not discuss possible aggravation of sciatica and GERD by service-connected disabilities, as the Board previously requested, making those opinions incomplete.  Therefore, the claims for service connection for sciatica and GERD require remand to obtain an adequate VA examination report.

A November 2015 rating decision established service connection for posttraumatic stress disorder and assigned a 50 percent rating.  That decision also continued a 0 percent rating for sleep apnea.  The Veteran filed a notice of disagreement in December 2015 to those ratings.  After the issuance of a February 2016 statement of the case, the Veteran responded with a timely substantive appeal in March 2016 in which he requested a hearing before the Board by videoconference from his local RO.  Because those hearings are schedule by the RO, those issues must be remanded to schedule the requested videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing on the issues of entitlement to increased ratings for posttraumatic stress disorder and sleep apnea.  Notify the Veteran of the date, time, and location of the hearing.

2.  Request that the Veteran provide sufficient information and authorization to enable VA to obtain any additional relevant evidence, to include VA and non-VA medical records, not already associated with the claims.  

3.  Then, schedule the Veteran for a VA neurology examination.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner should provide the following information:

(a)  The examiner should diagnose all neurological disabilities of the low back or lower extremities found, to include any sciatica. 

(b)  The examiner should opine for each neurological neurologic disability of the low back or lower extremities found, to specifically include sciatica, whether it is at least as likely as not (50 percent or greater probability) that each disability was incurred in service or is the result of any incident in service.  

(c)  For each neurological disability, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability is due to or the result of service-connected disabilities, to specifically include service-connected coccydynia.  

(d)  For each neurological disability, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the neurological disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disabilities, to specifically include service-connected coccydynia. 

(e)  The examiner should reconcile the opinion with previous opinions.  The examiner is additionally specifically requested to discuss the December 1988 service treatment which documents a contusion to the Veteran's coccyx. 

4.  Then, schedule the Veteran for a VA gastroesophageal examination.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner should provide the following information:

(a)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that GERD was incurred in service or is the result of any incident in service.  

(b)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that GERD is due to or the result of service-connected disabilities, or any medication taken for service-connected disabilities, to specifically include service-connected sinusitis or rhinitis.  

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that GERD has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disabilities, or any medication taken for service-connected disabilities, to specifically include service-connected sinusitis or rhinitis.  

(d)  The examiner should reconcile the opinion with previous opinions. 

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

